DETAILED ACTION
Examiner acknowledges the reply filed on 6/20/2022, in response to the restriction requirement mailed 4/20/2022.
Claims 12-25 are pending.  Claims 1-11 have been cancelled.   Claims 20-25 have been added.
Claims 12-25 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 12-25) without traverse in the reply filed on 6/20/2022 is acknowledged.
Applicant canceled claims 1-11 which corresponded with Group I.  The restriction requirement mailed 4/20/2022 is rendered moot by the cancellation of the Group I claims.

	Claim Objections	
Claims 12-25 are objected to because of the following informalities:  
Claim 12 should be amended to recite “A method for controlling oxidative stress and enhanced visual recognition during a surgery in a patient in need thereof comprising methylene blue hemostatic agent wherein the method comprises steps )[[.]] introducing said aqueous solution into a site of surgery to float the tissues in said site of surgery; b)[[.]]. viewing and locating a part of said site under said aqueous solution for excision; and c)[[.]] excision of said part under said aqueous solution.  Examiner notes that the only period in a claim should be at the end of the sentence.
Claims 13-25 should be amended to recite “The method claim 
Claim 14 should be amended to recite depend from claim 13 are proper antecedent basis for the term “the peritoneum”.
Claim 15 should be amended to depend from claim 13 and recite “into the abdominal cavity”.
Claim 19 should be amended to recite “claim wherein 
Claim 20 should be amended to recite “wherein said aqueous solution comprises an antioxidant agent  selected from the group consisting of Vitamins C, E, [[and]] A, and [[or]] a combination thereof”.
Claim 21 should be amended to depend from claim 20, instead of claim 12 four proper antecedent basis of vitamin C.  The claim should further be amended to recite “wherein said aqueous solution comprises about 0.5g/3L 
Claim 22 should be amended to recite “vasopressin 
Claim 23 should be amended to recite “0.01% vasopressin 
Claim 24 should be amended to recite “said hemostatic agent comprises a 
Claim 25 should be amended to recite “claim 24 lidocaine .
Appropriate correction is required.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the peritoneum”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommends that claim 14 be amended to depend from claim 13 for proper claim dependency.
Regarding claim 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05.
Claim 15 further recites “at least 100mL”.  There is no upper limit to this amount of volume.  Therefore, the metes and bounds of claim 15 are deemed to be indefinite.
Claim 18 recites the limitation "the abdominal cavity”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommends that claim 18 be amended to depend from claim 13 for proper claim dependency.
Claim clarification is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 depends from claim 12.  Claim 12 recites that and aqueous solution comprising methylene blue a hemostatic agent is introduced into a site of surgery to float tissues in said site of surgery.  Dependent claim 16 recites “further comprising adding of said aqueous solution onto said site of excision before completing the surgery”.  This language is redundant with claim 12 which requires the addition of the aqueous solution during the surgery and prior to excision of tissue at the site of the excision.  Accordingly, claim 16 does not further limit claim 12.
Claim 17 depends from claim 12.  Claim 12 recites that and aqueous solution comprising methylene blue a hemostatic agent is introduced into a site of surgery to float tissues in said site of surgery.  Dependent claim 17 recites “further comprising covering said site of excision would said aqueous solution before completing the surgery”.  This language is redundant with claim 12 which requires the addition of the aqueous solution during the surgery and prior to excision of tissue at the site of the excision.  Examiner further notes that the methylene blue is used as a contrast agent to identify tissue for excision during the surgery. Accordingly, claim 17 does not further limit claim 12.
Claim 18 depends from claim 12.  Dependent claim 18 recites “further comprising leaving some of said aqueous solution within the abdominal cavity to cover said site of excision”. This language is redundant with claim 12 which requires the addition of a aqueous solution and a contrast dye (methylene blue) to the site of surgery which includes an abdominal cavity.  Retention of the aqueous solution within the abdominal cavity is inherent to the method claim and does not further limit claim 12.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  12-19, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seckin (U.S. 20160199514),  Heydrick et al. (Journal of surgical research 143: 311-319 (2007)), and further in view of Chudnoff et al. (Journal of minimally invasive gynecology 19:422-433 (2012)).  
Seckin teaches that endometriosis, a disease affecting approximately 10% of the female population, requires laparoscopy and histologic confirmation for diagnosis. Laparoscopic recognition of endometriosis lesions can be extremely challenging even for the experienced surgeon due to the protean appearances of endometriosis (para. [0002]).  A laparoscopic surgery method comprising inspection of peritoneal surfaces under an isotonic solution comprising a contrast enhancing agent using near contact scanning by a laparoscope (abstract).  The method involves introducing the solution and the contrast enhancing agent into the retroperitoneal space through a catheter or a channel of a laparoscope using an irrigation pump.  The contrast agent can be methylene blue (e.g., para. [0009]). The technique easily identifies normal peritoneum and its texture is easily identified. This method assists the surgeon to target the lesion by clear recognition of subtle peritoneal changes in endometriosis. Assisted by enhancing contrast and eliminating the yellow and red spectrums, the surgeon is now more easily able to perform tedious and precisely accurate excision surgery without unnecessary removal of normal peritoneum. This technique not only will improve results for excision surgery, but also opens a future window of understanding and likely will bring a new definition to the aged concepts about endometriosis. Changing the color spectrum and using hydrofloatation [reads on to float the tissues in site of surgery] with contrast color [viewing and locating site for excision] and retroperitoneal distention helps to visualize endometriosis otherwise undetectable by standard laparoscopic inspection.  Retroperitoneum hydro-distention and creation of blue color contrast in the background makes it possible to identify peritoneal micro defects to determine excision  boundaries and inspection of retroperitoneal space under blue colored solution for micro invasion and fibrosis (paras. [0006]-[0010]).  The methods allows for color contrast in the abdominal cavity while keeping the peritoneum distended due to applied pressure (para. [0031]).
Heydrick et al. teach that methylene blue, a highly redox active dye that has been shown to inhibit adhesion formation (1) acts as an antioxidant in the postoperative peritoneum, and (2) subsequently affects fibrinolytic activity (abstract).  Intraabdominal adhesions were surgically induced in rats receiving methylene blue (30 mg/kg) or vehicle (sterile water) intraperitoneally at surgery. At 24 h and 7 d following surgery, adhesion formation, oxidative stress, and peritoneal fibrinolytic activity were assessed.  Id.    Methylene blue acts as an antioxidant in this experimental system and reduces intraabdominal adhesion formation by enhancing peritoneal fibrinolytic activity following surgery (pp. 317-318).  
Seckin teach that laparoscopic surgery using methylene blue in an aqueous solution to hydro-float tissue and identify via color contrast tissue for excision. Heydrick et al. teach that methylene blue functions as an antioxidant [control oxidative stress].  
Although the references teach a method of administering an aqueous solution comprising methylene blue to an excision site during a peritoneal surgery, the references do not expressly teach that the aqueous solution further comprises a hemostatic agent, e.g., vasopressin.
Chudnoff et al. teach that vasopressin is a hemostatic agent that has been used in gynecologic surgery since the 1950s (pp. 422 and 424).  Hemorrhage is one of the most common complications in gynecologic surgery (p. 424). Given the vasoconstrictive effects of vasopressin, this agent may be effective in reducing the amount of blood lost during surgical procedures. The vasoconstrictive effects of vasopressin are strongest in the immediate area of administration, but also are systemic. This is particularly important in circumstances in which the feeding vessels to the structures being operated on are unable to be interrupted before incision (i.e., myomectomy and cervical or vaginal procedures). In such cases, the ability to operate without having substantial bleeding can have multiple beneficial effects including reduced operative time and possibly decreased postoperative infection rates. Vasopressin may also decrease blood loss via its direct effect on the myometrium.  Vasopressin causes increased myometrial contractility.  Id. The vascular supply to the uterus runs from external to internal, and myometrial contraction can act as a tourniquet for various vessels traveling throughout the uterus. Similar to how myometrial contraction serves as a mechanism for decreasing postpartum hemorrhage, it may work to decrease bleeding during uterine procedures.  Id. 
It would have been obvious to one of ordinary skill in the art to include methylene blue and vasopressin in an aqueous solution of Seckin and enhanced visual recognition of tissue for excision, in the endometriosis (peritoneal) surgeries taught by Seckin.  The skilled artisan would further have known from Heydrick et al. that methylene blue was an antioxidant that could be used to control oxidative stress during surgery.  The skilled artisan would further have known from Chudnoff et al. that vasopressin has been used for over 70 years in gynecological procedures as a hemostatic and vasoconstrictive agent.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06. 
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. 
Accordingly, claims 12 and 22 are rendered obvious.
Regarding claims 13 and 14, Seckin teaches that the aqueous solution can be added to peritoneum to distend the perineum during a laparoscopy (e.g., abstract; paras [0001]-[0008], [0031], [0038], claim 6).  Regarding claims 15-18, Seckin teaches that 100 100 mL to 2L can be introduced hydro-floatation in the retroperitoneal space and hydro-distention of peritoneum to create contrast under peritoneal membrane (e.g., para [0006]).  The solution is added prior to the abdominal cavity prior to excision surgery during a laparoscopic surgery.  The solution is added to float [hydro-floatation] lesions within the tissue that are excised during the surgery.  It is noted that the contrast agent colors the tissue and thus it would be obvious that tissue remains dyed with the contrast agent after surgery (paras. [0006]-[0010], [0038]).  Regarding claim 19, Seckin teaches that the aqueous solution can be administered via an irrigation pump (abstract; para. [0006]).
Regarding claim 23, Chudnoff et al. teach that vasopressin is typically packaged in vials of 20 U/mL, with 1 mL in the vial. It is almost universally accepted that dilution be performed because the vasopressin molecule is extremely potent, and typically diffusion of the drug into the tissues creates hemostasis over a large area. However, there is a paucity of data about appropriate dosing and dilution of vasopressin in gynecologic procedures because no dosage trials have been performed in the gynecologic arena (p 430).  Despite the lack of an appropriate dosage and concentration study, much may be gleaned from current trials in which efficacy of vasopressin has been demonstrated. Almost universally in the trials in which vasopressin was found effective, a total dose of no more than 4 to 6 U was used. The lowest concentrations in trials that demonstrated effectiveness in reducing blood loss were as low as 0.05 U/mL. However, most trials typically used concentrations of 0.2 U/mL, which is easily prepared by combining the contents of 1 vial with 100 mL normal saline solution.  Id.   The selection of an aqueous solution comprising about .01% vasopressin is deemed to be a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that optimization of a drug concentration is routine to the skilled physician/surgeon. A holding of obviousness over the cited claims is therefore clearly required.
Accordingly, claims 12-19, 22, and 23 are rendered obvious in view the teachings of the cited references.

Claim(s) claims 12-20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seckin (U.S. 20160199514),  Heydrick et al. (Journal of surgical research 143: 311-319 (2007)), and Chudnoff et al. (Journal of minimally invasive gynecology 19:422-433 (2012)), as applied to claims 12-19, 22, and 23  above, and further in view of Harlev et al. (Expert Opinion on Therapeutic Targets 19:1447-1464 (2015)) and Mercier et al. (Obstet Gynecol. 120(3):669–677 (2012)).
The teachings of Seckin, Heydrick et al. and Chudnoff et al. are set forth above. The references do not explicitly teach inclusion of Vitamin C or an anesthetic in the aqueous solution.
Harlev et al. teach that endometriosis affects 10% of women of reproductive age. It is defined as the presence of implanted active endometrial tissue outside the uterine cavity. The exact pathophysiology of endometriosis is still uncertain, although several optional etiological theories have been suggested. Being so common, a novel treatment for endometriosis is widely quested. Recent studies addressing the pathological characteristics of endometriosis have revealed a vicious cycle in which oxidative stress (OS) is generated, which in turn facilitates the implantation of the ectopic endometrium (abstract).  Vitamin C is an effective antioxidant (p. 1453).  Harlev et al. teach that vitamin C supplementation reduced endometriotic cyst volume.  Id.  
Mercier et al teach the effectiveness of intrauterine local anesthesia in reducing pain associated with gynecological procedures (abstract). A major obstacle to the successful completion of outpatient gynecologic procedures is pain management. Most patients can tolerate pain to complete necessary procedures but studies show that pain scores are often high (p. 2).  One promising form of anesthesia is intrauterine local anesthesia. As early as the 1970’s a report of the use of 1% lidocaine as an intrauterine anesthetic found that pain relief was satisfactory. Since then, this technique has been investigated in multiple trials.  Id. 
It would have been obvious to one of ordinary skill in the art to include methylene blue to enhance visual recognition of tissue for excision and controlled oxidative stress, vasopressin is a hemostatic and vasoconstrictive agent, vitamin C as an antioxidant, and 1% lidocaine is an intrauterine anesthetic for pain management in an aqueous solution of Seckin during a laparoscopic (e.g., peritoneal, endometriosis) surgery as taught by Seckin.  The skilled artisan would further have known from Heydrick et al. that methylene blue was an antioxidant that could be used to control oxidative stress during surgery.  The skilled artisan would further have known from Chudnoff et al. that vasopressin has been used for over 70 years in gynecological procedures as a hemostatic and vasoconstrictive agent. Harlev et al. taught that endometriosis was associated with oxidative stress and that Vitamin C is an effective antioxidant (abstract, p. 1453).  The skilled artisan would have readily known from Mercier that 1% lidocaine had been effectively used to treat pain in uterine surgeries. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06. 
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. 
Accordingly, claims 20, 24, and 25 are rendered obvious.
Accordingly, claims 12-20 and 22-25 are rendered obvious in view the teachings of the cited references.


Relevant art 
Seckin et al. (Journal of Minimally Invasive Gynecology 22:S52, Abstract 132 (2015)- previously cited) evaluate the histological findings of peritoneal excision specimens for suspected endometriosis using ABCt, hydrodistention of retroperitoneum with blue contrast water for enhanced visual recognition (abstract).  775 abnormal peritoneal lesions were excised and submitted for definitive histological diagnosis of 115 endometriosis patients during the year of 2014.  Retroperitoneum of the pelvic sidewalls were hydrodistended with blue dye adjuvant (Methylene Blue).  Id.  Results indicate elimination of high-end spectrum of light using ABCt with hydrodistention of the retroperitoneum enhances the surgeon’s vision. As evidenced by the increased number of excision specimens and proportion of stroma-positive specimens excised from areas, there are more lesions not seen and not excised under contemporary laparoscopic inspection.

Burney et al. (Fertility and Sterility 98:511-519  (2012)) teach that endometriosis is classically defined as the presence of endometrial glands and stroma in ectopic locations, primarily the pelvic peritoneum, ovaries, and rectovaginal septum. Affecting 6%–10% of women of reproductive age, the stigmata of endometriosis include dysmenorrhea, dyspareunia, chronic pelvic pain, irregular uterine bleeding, and/or infertility.  The prevalence of this condition in women experiencing pain, infertility, or both is as high as 35%–50% (p. 511).  A rich vascular supply is necessary for the development and sustenance of endometriotic lesions, particularly in the peritoneal microenvironment, which is relatively avascular compared with the eutopic endometrium. Neoangiogenesis and capillary recruitment are visibly associated with endometriotic lesions at laparoscopy, most notably in the context of the red vesicular phenotype (Fig. 2). In addition, nerves frequently accompany angiogenesis (neuroangiogensis), likely contributing to the pain associated with this disorder (p. 515).  

Neagoe et al. (Journal of international medical research 46: 504-510 (epublished 8/31/2017; Jan 2018) teach that adhesions are one of the most common postoperative complications following classical or laparoscopic abdominal and pelvic surgery (p. 504).  Neagoe et al. teach the benefits of methylene blue in peritoneal surgeries (e.g., endometriosis surgery).  Patients with a history of >2 surgeries for intra-abdominal adhesion-related complications were selected for the study. Adhesiolysis surgery was subsequently performed using administration of 1% methylene blue (abstract; methods at pp. 505-506).  Adhesions took longer to become symptomatic after the first abdominal surgery when the initial pathology was malignant compared with benign. However, the recurrence of adhesions after a previous adhesiolysis surgery had a similar time onset regardless of the initial disease. Following adhesiolysis surgery with methylene blue, the majority of patients did not present with symptoms associated with adhesion complications (i.e., chronic abdominal pain, bowel obstruction) for the length of the follow-up period.  It is noted that methylene blue was left on the site of excision following surgery (methods pp, 505-506; e.g., the methylene blue was not removed from the patients).  The reference teaches that the use of methylene blue during adhesiolysis surgery reduces the recurrence of adhesion-related symptoms, suggesting a beneficial effect in the prevention of adhesion formation (abstract).  The prevention of peritoneal adhesion formation by methylene blue is probably a complex process involving acute inflammatory reaction, intermediate proliferative phase of fibrinolysis and eventually collagen formation and angiogenesis (p. 508). The reference further teaches that methylene blue is an antioxidant.  Id.  

Conclusion
No claims are allowed.  Claims 12-25 are pending.  Claims 12-20 and 22-25 are rejected.  Claim 21 is objected.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654